Citation Nr: 1618749	
Decision Date: 05/10/16    Archive Date: 05/19/16

DOCKET NO.  12-33 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a right knee disorder, to include osteoarthritis, secondary to service-connected degenerative arthritis of the right ankle.

2.  Entitlement to service connection for a left knee disorder, to include osteoarthritis, secondary to service-connected degenerative arthritis of the left ankle.

3.  Entitlement to service connection for a heart disorder, to include ischemic heart disease, due to exposure to herbicides.

4.  Entitlement to service connection for neuropathy, lower extremities, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney
WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to August 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In October 2013, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

The Veteran testified before the undersigned at an August 2015 Video Conference hearing.  The hearing transcript is of record.  

The Board has reviewed the electronic records maintained in Virtual VA and Veterans Benefits Management System to ensure consideration of the totality of the evidence.

The issues of entitlement to service connection for a right knee disability, to include osteoarthritis, entitlement to service connection for a left knee disability, to include osteoarthritis, and entitlement to service connection for a heart disability, to include ischemic heart disease, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  The Veteran is not shown to have served in Vietnam, or in the brown waters surrounding Vietnam.

2.  Neuropathy of the lower extremities was not present in service or for years thereafter, and is not etiologically related to service.


CONCLUSION OF LAW

Neuropathy of the lower extremities was not incurred in or aggravated by service, and may not be presumed related to service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2015).  For the issue decided in the instant document, VA provided adequate notice in letters sent to the Veteran in August 2014.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  The Board acknowledges that the Veteran has not been afforded a VA examination for his claimed neuropathy of the lower extremities.

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran contends that he developed neuropathy of the lower extremities, as a result of being exposed to herbicides while serving on active duty in Vietnam.  As discussed below, the Veteran served in the official waters of Vietnam, but he has no confirmed in-country service in Vietnam.  Therefore, he is not presumed to have been exposed to herbicides.  Furthermore, there is no competent evidence of record indicating a link between the Veteran's neuropathy of the lower extremities and his active service.  An examination for neuropathy of the lower extremities, therefore, is not required.

In sum, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 
(lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In relevant part, 38 U.S.C.A. 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit  (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
see also Buchanan v. Nicholson, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must then determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency 
("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 
(Fed. Cir. 2013). 

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests peripheral neuropathy to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In addition, VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  In addition, a veteran who, during active military, naval, or air service, served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ, in an area in which herbicides are known to have been applied during that period, shall be presumed to have been exposed during such serve to an herbicide agent, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during that service.  See also 38 C.F.R. § 3.814(c)(2).  38 C.F.R. § 3.307 (a)(6)(iv).

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a veteran must have actually been present at some point on the land mass or the inland waters of Vietnam during the Vietnam conflict.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In order to benefit from the presumption of service connection for diseases associated with herbicide exposure, a veteran must have one of the diseases enumerated in section 3.309(e), including peripheral neuropathy.  In this case, the Veteran's official DD Form 214 shows no in-country Vietnam service.  There is no contention of Korean service. 

When a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).


Analysis

The Veteran contends that his currently diagnosed peripheral neuropathy of the lower extremities is related to his active military service, including exposure to Agent Orange during active duty in the Navy off the coast of Vietnam.

Service treatment records are negative for any evidence of peripheral neuropathy or related disorders during active duty or at the time of the Veteran's discharge in August 1966.

Post-service VA treatment records show that the Veteran has been diagnosed with peripheral neuropathy of the lower extremities, many years after his discharge from service.  Specifically, VA treatment records show complaints of claudication associated with vascular disease in January 2008, but there was no evidence of sensory neuropathy.  There were complaints of a burning sensation in the feet in May 2014 and a diagnosis of peripheral neuropathy.  Gabapentin was prescribed.  However, the evidence of record does not contain medical evidence that otherwise supports a finding that the currently diagnosed peripheral neuropathy is related to the Veteran's active military service, including exposure to herbicides.  There is also no evidence of peripheral neuropathy to a compensable degree within one year of service separation.  Accordingly, the Board finds that service connection is not warranted on a direct or presumptive chronic disease basis.  

Further, the Veteran has not presented evidence of continuity of symptomatology since military service.  As noted above, there is no evidence of peripheral neuropathy until many years after service discharge, and the Veteran does not dispute this.  With no evidence of peripheral neuropathy during service, no evidence of post-service continuity of symptomatology, and no evidence of a nexus between present disability and post-service symptomatology, there is no support for a grant of service connection on this basis.

As noted above, the Veteran also contends that his peripheral neuropathy is related to Agent Orange exposure in Vietnam.  The Veteran does not claim that he set foot in Vietnam.  Rather, he contends that he was exposed to Agent Orange while serving aboard the submarine USS Sterlet (SS 392) during active duty in the Navy, off the coast of Vietnam.  He claims that his job was engineering and the diesel submarine he was on had to bring in air from the outside to run the engines, and he was exposed to this air when the engine was running, which he believes was contaminated with Agent Orange.  He also claims that he was exposed to Agent Orange while operating the fresh water distilling plant.  He testified during his Video Conference hearing that the submarine operated off the waters of Vietnam, but was involved more closely in operations related to landings, such as taking Marine reconnaissance teams to the coast, and that he operated very close to the shore.  See January 2012 statement from the Veteran and August 2015 Video Conference hearing transcript.

A Personal Information Exchange System (PIES) response received in January 2012 indicates that the Veteran's service personnel records are unavailable; however, his service treatment records show that he served aboard the USS Sterlet (SS 392) and that such ship was in the official waters of Vietnam from August 11, 1964 to September 17, 1964 and from November 21, 1964 to December 6, 1964.  However, the service treatment records provide no conclusive proof of in-country service.  The Veteran's DD-214 shows that he received the National Defense Service Medal.  This award does not denote that the Veteran had in-country service in the Republic of Vietnam.  

In June 2012, the RO issued a formal finding of a lack of information to verify in-country Vietnam service.  The RO indicated that information received from the Veteran did not provide conclusive information to verify such service and that a review of his service treatment records also did not verify in-country service.  The RO noted that the USS Sterlet is a submarine, which is not on the list of ships credited with Agent Orange exposure on the "Navy and Coast Guard Ships Associated with Service in Vietnam and Exposure to Herbicide Agents" list on the Compensation website.  See June 2012 VA Memorandum.

The Board finds that the evidence weighs against a finding that the Veteran set foot in Vietnam or was in the inlands waters of Vietnam.  As the record does not show that the Veteran served on land in Vietnam or that he was exposed to herbicides, service connection based on in-service herbicide exposure is also not warranted in this case.  

For these reasons noted above, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for neuropathy, lower extremities, is denied.


REMAND

The Board regrets the delay of another remand.  Unfortunately, the directives set forth in the October 2013 remand were not complied with.  

As noted in the Board's October 2013 remand, in October 2012, the RO denied service connection for ischemic heart disease.  In July 2013, the Veteran's attorney submitted a timely notice of disagreement (NOD) with that decision.  The United States Court of Appeals for Veterans Claims (Court) has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a statement of the case (SOC) addressing the issue, the Board should remand the issue to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet App 238, 240-41 (1999).  The record still does not reflect that the RO has issued a SOC with regard to this issue.

With regard to the Veteran's claims for bilateral knee disabilities, to include osteoarthritis, the Board noted in the October 2013 remand that a September 2003 VA treatment record notes that the Veteran received right knee surgery on or about 1997-1998, and left knee surgery on or about 1983.  In his August 2010 claim, the Veteran conveyed that he was receiving ongoing treatment from the Murfreesboro, Tennessee, VA Medical Center (VAMC) for his knee disabilities.  In his November 2012 appeal to the Board, the Veteran asserted that his right knee went out within the first year of discharge from service and necessitated a surgical procedure by a Dr. Olson.  He further stated that a Dr. Beard performed a surgery on his left knee.  The Board noted that clinical documentation of the cited VA and private treatment was not of record, and directed the RO to obtain all relevant VA and private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  The cited VA treatment records from the Murfreesboro, Tennessee, VA Medical Center have been obtained and associated with the e-folder.  However, the record does not reflect that the RO has successfully attempted to obtain and associate with the claims file the cited private treatment records from Dr. Olson and Dr. Beard.  The procurement of potentially pertinent medical records referenced by the Veteran is required.  As it appears that there may be available private treatment records that are not presently associated with the claims folder, a remand is required.  See 38 C.F.R. § 3.159(c)(2).  VA should obtain all relevant private clinical documentation which could potentially be helpful in resolving the Veteran's claims.  Murphy v. Derwinski, 1 Vet App 78, 81 82 (1990), Bell v. Derwinski, 2 Vet App 611 (1992).

The Board also noted that the October 2010 VA examiner's opinion regarding the etiology of the Veteran's diagnosed bilateral knee osteoarthritis was inadequate because the examiner did not address the relationship, if any, between the Veteran's altered gait and the onset of his knee osteoarthritis or whether the knee disabilities had increased in severity beyond their natural progression, secondary to his service-connected ankle disorders.  The Board directed the RO to afford the Veteran another VA orthopedic examination in order to resolve this issue.

Finally, in the October 2013 remand, the Board noted that a July 2009 VA medical record conveys that the Veteran was receiving Social Security Administration (SSA) disability benefits; however, documentation of the Veteran's SSA award and the evidence considered in granting the Veteran's claim is not of record.  The Court has clarified that VA's duty to assist the Veteran includes an obligation to obtain records from the SSA.  Masors v. Derwinski, 2 Vet App 181, 187 188 (1992).

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The appellant is advised that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158 and 3.655 (2015).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case (SOC) to the Veteran and his attorney, which addresses the issue of entitlement to service connection for a heart disorder, to include ischemic heart disease, claimed as the result of exposure to Agent Orange.  The Veteran should be given the appropriate opportunity to respond to the SOC.  The RO should advise them that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless he perfects his appeal.

2.  Contact the Veteran and request that he provide contact information as to all post-service treatment of his right knee and left knee disorders, including Drs. Olson and Beard and the names and addresses of any other health care providers.  Upon receipt of the requested information and the appropriate releases, the RO should contact Dr. Olson, Dr. Beard, and all other identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3 159(e).

3.  Associate with the record any VA clinical documentation pertaining to the treatment of the Veteran's knees, not already of record, including that provided at the Murfreesboro, Tennessee, VAMC.

4.  Contact the SSA and request that it provide documentation of the Veteran's award of disability benefits and copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.

5.  Then, schedule the Veteran for an appropriate VA examination in order to determine the current nature and etiology of his right knee and left knee disorders.  The claims folder and a copy of this remand should be made available to the examiner for review in connection with the examination and the examiner should acknowledge such review in the examination report or in an addendum.  Any indicated studies should be performed. 

For each currently diagnosed knee disability, the examiner should provide an opinion as to whether the disability is, at least as likely as not (50 percent probability or more), related to a disease or injury in service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that a current left or right knee disability was caused or aggravated (chronically worsened) by any of the Veteran's service-connected disabilities, to include his service-connected right and left ankle disabilities.

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  If his reports are discounted, the examiner should provide a reason for doing so. 

The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

A complete rationale should be given for all opinions and conclusions expressed, and a discussion of the facts and medical principles involved must be provided. 

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and whether there is additional evidence that would permit the opinion to be provided.

6.  After the requested examination has been completed, the examination report should be reviewed to ensure that it is in compliance with the directives of this remand.  The report should be returned to the examiner if it is deficient in any manner.

7.  Then readjudicate the remaining claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC), which addresses all relevant actions taken on the claim(s), to include a summary of the evidence and applicable law and regulations considered, since the issuance of the last SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


